Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered. Claims 1-11 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakajima et al (US 2017/0329062, ‘062 hereafter).
Regarding claims 1-7 and 9-10, ‘062 discloses an optical film comprising a polyamide-based resin, and having a thickness falls in the present claimed range ([0071], and Examples) and a total light transmittance of 85% or more and a haze of 0.5% or less ([0004]-[0009]), [0043]-[0062]; specifically, Production example 2, Resin C and Example 5, optical film formed from Resin C). ‘062 does not expressly disclose that the optical film having image clarity values, tensile modulus as presently claimed, however, since ‘062 discloses an optical film being substantially identical to the optical as presently claimed (see Resin C of ‘062 and Polyamideimide Resin 1), it is reasonable to expect that the optical film of ‘062 would have possessed the same properties as that of the presently claimed optical film, including the image clarity values and tensile modulus, in absence of an objective showing to the contrary (See MPEP 2112). ‘062 also discloses that the optical film may further contain a hardcoat layer ([0072]). ‘062 further discloses the optical film being used in a flexible display device which generally including a touch sensor and a polarizing plate ([0073]-[0074], [0079]). 
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Nakajima et al (US 2017/0329062, ‘062 hereafter) as evidenced by Nodono et al (WO2017014287, English equivalent US 2018/0370207, ‘207 hereafter is cited in this office action).
Regarding claim 8, ‘062 teaches all the limitations of claim 7, ‘062 also teaches that the thickness of the optical film can be adjusted to fit the application of a flexible device ([0071]-[0072]); but ‘062 does not specifically name a thickness range of the hardcoat layer. However, it is well known in the art that the presently claimed thickness of a hardcoat layer is commonly applied in an optical film used in a display device in order to render desired surface hardness to protect display device as evidenced by ‘207 ([0077]-[0078], [0082], [0093], [0152]) . In light of these teachings, one of ordinary skill in the art would have adjusted the thickness of a hard coat layer on an optical film in the presently claimed range to render the optical film having desired surface hardness. 

Response to Arguments
Applicant's arguments filed on 11/12/2021 and 10/12/2021 have been fully considered but they are not persuasive.
Applicant argues that the experimental results shown in the Declaration as filed evidences that the optical film of US ‘062 does not falls within the scope of formula (1). It is note that the experimental data only shows that the polyimide-based optical film having a C60(MD) value out of presently claimed range. The declaration fails to provide clarity data of polyamide-based optical film taught by ‘062. Since the polyamideimide resin of ‘062, which is formed from four compounds being the same as the four compounds as used to form polyamideimide in the present application (See 60(MD) of 85.2 as provided in the Declaration is from a single measurement, and it is close to the end point 87 of C60(MD) as presently claimed range; which is not a persuasive evidence without providing a mean value of C60(MD) with a deviation. Therefore, the declaration as filed is not sufficient to overcome present rejections over ‘062.   
  For the reasons set forth here and of record, the claims stand properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782